Case 1:19-cv-01173-DDD-JPM Document 61 Filed 05/24/21 Page 1 of 3 PageID #: 1187




                                         UNITED STATES DISTRICT COURT
                                         WESTERN DISTRICT OF LOUISIANA
                                              ALEXANDRIA DIVISION

  KAYLA J. GILES                                                                  CIVIL ACTION NO. 1:19-cv-01173

  VERSUS                                                                          CHIEF JUDGE DEE D. DRELL

  DELTA DEFENSE, L.L.C., and                                                      MAGISTRATE JUDGE JOSEPH
  UNITED SPECIALTY INSURANCE COMPANY                                              H.L. PEREZ-MONTES
  Defendants
  -------------------------------------------------------------------------------------------------------------------------------

            PERIODIC REPORT IN ACCORDANCE WITH ORDER OF DECEMBER 29, 2020

           NOW INTO COURT, through undersigned counsel, comes Kayla J. Giles, who reports to

  the court as follows, to-wit:



  1.       Kayla Giles was indicted for one (1) count of Second Degree Murder in violation of La.

  R.S. 14:30.1, and one (1) count of Obstruction of Justice in violation of La. R.S. 14:130.1, in

  docket number 345,209, on the docket of the Ninth Judicial District Court in and for Rapides

  Parish, Louisiana.



  2.       The trial court fixed the trial of the criminal proceedings to commence on May 17, 2021. It

  later directed the same would begin on May 18, 2021.



  3.       Hearings on pre-trial motions were held on November 9, 2020, and rulings were made on

  each motion on that date. Notice of Intention to Apply for Emergency Supervisory Writs of

  Certiorari and Review and Stay Order was filed December 3, 2020. The same was timely

  perfected and a response to the same was been filed by the State of Louisiana. All these matters

  bear Docket No. KW 20-98 on docket of the Louisiana Third Circuit Court of Appeal.
Case 1:19-cv-01173-DDD-JPM Document 61 Filed 05/24/21 Page 2 of 3 PageID #: 1188



  4.     A decision on the Writ Application was not rendered until May 3, 2021. The court granted

  some of the issues raised, and denied some, and required a further hearing on others. An

  application was thereafter made to the Louisiana Supreme Court from that decision, an Answer

  was filed by the prosecution and the Application was denied by email dated May 13, 2021.



  5.     In the interim, lead counsel for the prosecution left his employment with the Louisiana

  Attorney General’s Office and was no longer involved in this case. His position was taken by a

  new attorney.



  6.     Shortly after noon on May 12, 2021, the prosecution provided the defense with a

  document containing 73,000 pages which the prosecution states was in the possession of law

  enforcement but had not been previously provided to it. The item (an external disc drive) contains

  1,588,171.00, more items than were previously provided to the defense.



  7. As a result of the new evidence the defense filed a Motion for Continuance and at the hearing

  on the same the court granted the Motion and continued the trial to January 18, 2022.

         WHEREFORE, KAYLA J. GILES PRAYS that this Report be filed to serve as occasion

  may allow.



                                               LAW OFFICE OF,


                                               /S/ THOMAS R. WILLSON _________
                                               THOMAS R. WILLSON
                                               1330 JACKSON STREET
                                               ALEXANDRIA, LOUISIANA 71301
                                               PH. NO. (318) 442-8658
                                               FAX NO. (318) 442-9637
                                               rocky@rockywillsonlaw.com
                                               Attorney for Kayla J. Giles (#13546)
Case 1:19-cv-01173-DDD-JPM Document 61 Filed 05/24/21 Page 3 of 3 PageID #: 1189




                                      Certificate of Service

          I hereby certify that this Report was provided to Counsel for United Specialty Insurance
  Company, Celeste D. Elliott, by depositing the same in the U.S. Mail addressed to 601 Poydras
  Street, Suite 2775, New Orleans, La. 70130, and counsel for Counsel for Delta Defense, L.L.C.,
  W. Scarth Clark, by depositing the same in the U.S. Mail addressed to 2030 St. Charles Avenue,
  New Orleans, La. 70130, with sufficient postage affixed, this 24th day of May, 2021.


                              /S/ THOMAS R. WILLSON _________
                               THOMAS R. WILLSON
